Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 1 of 24

EXHIBIT A
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 2 of 24
FILED: NEW YORK COUNTY CLERK 1 : INDBX' NO. 651601/2019

NYSCEF Doc, NO, 1 RECEIVED NYSCEF: 03/19/2019

SUPREME COURT OF THE STATE OF NEW YORK

 

COUNTY OF NEW YORK
-- none X
Index No.
MANHATTAN CRYOBANK, INC.,
Petitioner, VERIFIED PETITION
TO CONFIRM
For an Order Pursuant to Article 75 of ARBITRATION
CPLR Confirming Arbitration Award AWARD
-against-
MEGAN HENSLEY, individually and as next of
Friend of as.
Respondent.
=---- x

 

Petitioner Manhattan CryoBank, Inc. (“MCB”), by its undersigned counsel, hereby
alleges and says:

L, Petitioner seeks, pursuant to CPLR §§ 7510 and 7514, an order confirming and
entering judgment upon an arbitral award delivered to the parties on August 8, 2018 (the “Final
Award”) by an arbitrator appointed by the parties in the arbitration captioned Manhattan
Cryobank, Inc. v, Megan Hensley, individually and as a next friend of a. JAMS
Reference No. 1425021494 (the “Arbitration”). A true copy of the Final Award is attached
hereto as Exhibit A.

2. Petitioner MCB is, and at all relevant times has been, a New York corporation
with its principal office located in New York, New York.

3. Respondent Megan Hensley (“Hensley”) is, and at all relevant times has been,

an individual residing in St, Louis, Missouri.

1 of 6
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 3 of 24

FILED: NEW YORK COUNTY CLERK I : eee ee eee:

NYSCEF

pec. NO. 1 RECEIVED NYSCEF:

4. On or about January 26, 2015, MCB and Hensley entered into an Agreement for
Purchase of Donor Sperm (the “Agreement”), pursuant to which Hensley purchased donor
sperm from MCB for the purpose of having a child with the use of donor spern.

5. Pursuant to Paragraph 26 of the Agreement, the parties also agreed that:

All claims or disputes between or among the parties relating in any way to the
Agreement or to any other rights or duties, whether or not arising under this
agreement or its negotiable performance, interpretation, validity or breach, or to
any other rights, duties whether or not arising under this agreement, shall be
settled by final and binding arbitration in accordance with the then current
Commercial Arbitration Rules of JAMS. Demand for arbitration shall be made
within six (6) months after the dispute in question has arisen or be forever
barred. The arbitration shall take place in New York, NY, before a single
neutral arbitrator from the JAMS penal. Judgment on the award rendered by the
arbitrator may be entered in any court in the City and County of New York.
This Agreement shall be interpreted in accordance with New York law
excluding conflict of law principles.

6. A dispute between the parties thereafter arose in connection with Hensley’s
purchase of donor sperm from MCB.

7. On June 15, 2016, MCB filed a Demand for Arbitration pursuant to Paragraph
26 of the Agreement, seeking and adjudication that MCB had no liability in connection with
the donor sperm that MCB provided to Hensley.

8. On October 21, 2016, Hensley filed an Amended Answer and Counterclaim
against MCB, asserting various claims on her behalf against MCB.

9. On November 3, 2016, MCB filed a Notice of Affirmative Defenses to
Counterclaim.

10. On December 8, 2016, Hensley filed an Amended Counterclaim against MCB,

11. With the consent of the parties and pursuant to the Agreement and JAMS’

Commercial Arbitration Rules, JAMS appointed Mare E. Isserles as arbitrator (the

Arbitrator”).

tw

of 6

03/19/2019
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 4 of 24

FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 AM INDEX NO. 651601/2019
NYSCEF Doc. NO. L RECEIVED NYSCEF: 03/19/2019

12. With the oversight of the Arbitrator, MCB and Hensley thereafter engaged in
discovery.

13. On March 6, 2018, the Arbitrator conducted an Arbitration Hearing in New
York, New York. During the Hearing, the parties, through their respective attorneys, appeared
before the Arbitrator and submitted their proofs, which included live swom testimony and
cross-examination of witnesses and documentary evidence.

14. On April 17, 2018, Hensley submitted an additional claim against MCB, as
“Next of Friend of a.

15. On July 6, 2018, after the parties submitted post-Hearing briefs, the Arbitrator
held oral arguments via teleconference,

16. On July 13, 2018, the parties made supplemental submissions, and, on July 15,
2018, the Arbitrator closed the Hearing.

17. On August 8, 2018, the Arbitrator issued a Final Award. See Ex. A. In the
Final Award, the Arbitrator ordered as follows:

(a) Hensley is entitled to an award of $88,700 on her negligence and
malpractice claims against MCB.

(b) SE negligence and malpractice claims against MCB is barred by
Missouri law and therefore denied and dismissed;

(c) Each party shall bear their own costs and attorneys’ fees;

(d) Each party shall bear its share of the Arbitrator’s fees and administrative
costs of JAMS incurred in connection with the matter;

(e) This Final Award resolves, and is in full settlement of, all claims submitted
to this Arbitration,

See id. at 13.

i of &
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 5 of 24

(FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 AM INDEX NO. 651601/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF; 03/19/2019

18. Less than one year has expired since the date of the delivery of the Final Award
by the Arbitrator to the parties.

19. The Final Award has not been vacated or modified. No application has been
made by either party for vacation or modification of the Final Award and no grounds exists
therefor.

WHEREFORE, Petitioner MCB requests an Order of this Court be issued confirming
the Final Award and entering judgment thereon.

Dated: New York, New York
March 18, 2019 Josey Triponks

 

JOSEPH TRIPODI

Kranjac Tripodi & Partners LLP
30 Wall Street, 12" floor

New York, New York 10005
(e) jtripodi@ktpllp.com

(t) (646) 216-2400

(f) (646) 216-2373

Attorneys for Petitioner
Manhatian CryoBank, Inc.

4 of 6
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 6 of 24

 

FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 2 INDEX NO. 651601/2019
NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 03/19/2019
VERIFICATION

STATE OF NEW YORK _)
) ss:
COUNTY OF NEW YORK )

Joseph Tripodi, being duly sworn, deposes and says:

1. ] am counsel for Manhattan CryoBank, Inc., the petitioner herein.
2. I have read the foregoing petition and know the contents thereof. The petition is
true to my knowledge.
JOSEPH TRIPODI

Sworn to before me this
day of March, 2019

 

Notary Public

5S of 6
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 7 of 24

(FILED: NEW YORK COUNTY CLERK 0371972019 11:40 aM) HUGS: ME, ESLeN TI AgAS

NYSCEF BOC. NO, 1 RECEIVED NYSCEF: 03/19/2019

 

VERIFICATION

 

STATE OF MEW YORK )
)ss:
COUNTY OF NEW YORK )

Joseph Tripodi, being duly sworn, deposes and says:

t. 1am counsel for Merhattan CryoRank, Inc., the petitioner herein.
2, \ have read the foregaing petition and know the cortents thereof. The petition is
true to my knowledge.

 

J YW TRIPODI —

Swarn to bsfore re this
day of March, 2019

Wert,

Notary Public ©

KECTORM.REGRON
ROTARY PUBLIC - STATE CF NEW YORK
KO, VINEGUT 3984
QUALIFIED I NEW YORK COU?
COMMISSION LAP RES 10/27/20€2—

6 of 6
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 8 of 24

 

 

(FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 AM TRDEE NG. GEL6 91/2015
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

EXHIBIT A
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 9 of 24

 

 

(FILED: NEW XORK COUNTY CLERK 03/19/2019 11:40 AM) iste MS) eatecdsauts
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019
JAMS NEW YORK
x

MANHATTAN CRYOBANK, INC.,

JAMS Reference Mo.: 1425021494
Claimant-
Connter-Respondent

vv.

MEGAN HENSLEY, individually and as
next friend of i

Respuudent-
Connter-Claimant
x

The undersigned Arhitrator, having been appointed by the parties in accordance with

 

the Arbitration Agreement hetcen the parties, hereby mles in this FINAL A*YARD 4s follows:
q The Parties and Their Counsel
Claiment-Counter Respondent Manhattan CryoRank, Inc, (“MCB”) was represented in
these procecdings by Joseph Tripodi, Krenjac Tripodi & Partners LLP, 30 Wall St, 12 FL, Mew
York, WY 109005, end Timothy C. Sensone, Sandberg Phoenix & Yon Gontard, P.C., 600
Washington Avenue, 13" Floor, St. Louis, Missouri 63101-1313. Respondent Counter-Claimant
Megan Hensley (“Hensley”), individually and as next friend off, was represented in
these proceedings by Dean Gresham, Diana Milhourn, and Stuart Cochran, Steckler, Gresham,
Cochran PLLC, {2720 Hillcrest Bal, Suite 1045, Two Hillcrest Green, Dallas, TX 74230.
I. The Arbitration Agreement and ihe Governing Law
lWICB end Hensley are parties to an Agreement for Purchase of Donor Sporm (“Arbitration
Agreement”), which the parties executed on January 26, 2015, The Arbitration Agrecment
provides thut its interpretation will be govemed by New York law,' Pursuant to the Arbitration
Agreement, this Azbitation is governed by the JAMS Comprehensive Arbitration Rules &
Procedures, Effective July 1, 2014 (the “ZAMS Rules”), iigps.//www jamsadr.com/nules-
comprehessivc-arbitration,
ill. Prec Becloroun

 

' The purties eppear to agree that the choice of Jaw provision in the Arbitration Agreement dots net resulve tie
questiun of which state’s law ovens Fensley's wort clains against MCB. (he Arbiizutor will address tie governing
sucstantive law below. The partics have ssipelated iat tot claims are poverned hy Migscuri law.

J
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 10 of 24

 

(FILED: NEW YORK COUNTY CLERK 0371972019 11:40 aM) thie Bia eta ane
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

This Arbitration commenced pursuant fo 9 Demand for Arbitration, submitted by MCB on
hune 15, 2016. Hensley submitted a response and counterclaims on October 21, 2016, and MOB
submitted ¢ Notice of Affirmative Defenses to Counterclaim on Movember 3, 2016. On December
8, 2016, Hensley submitted amended counterclaims.

On December 15, 2016, the Arbitrator issued a Report of Preliminary Conference and Fre-
Hearing Scheduling Order No. | (“Scheduling Order Mo. |") which, among other things, set forth a
discovery schedule. On March 6, 2917, the Arbitrator issued Scheduling Order No. 2 setting
hearing dates for August 2037. On August 4, 2017, after the parties agreed to adjourn the Henring,
the Arhitrator issued Scheduling Order Mo, 3, setting new Hearing dates for November 8-9, 201 7.
The November Hearing wes subsequently adjourned after the parties reached an agreement on
Linbility.

Qn November 13, 2017, the parties submitted a Stipulation reflecting their agreement on
lisbility. [n she Stipulation, the parties agreed that: (1) MCB would not contest the “liahility
aspect” of Hensley’s malpractice/negligence claim against MCB; (2) all other claims asserted by
the parties, including Yenslcy’s claims for punitive dameges and counsel fees, vere withdrawn
with prejudice; (3) the Hearing on liability was no longer necessary; (4) the maximum amount of
damages recoverable by Hensley would be capped at $3 million; and (5) Hensley could not seek an

ward of counsel fecs against MCB, On Movember !4, 2017, the Arbitrator issued Scheduling
Order No. 4, which set forth a discovery schedule for the damages phase cf the Arbitration and set
enew Hearing date for damages on March 4, 2018.

On February 19, 2018, Hensley made pre-Hearing submissions under JAMS Rule 7a);
“CB made its pre-Hearing submission under Jams Rule 2a) on Febmary 20, 2018. On Febmary
27, 2018, the parties subrnitted brief position statements pursuant to [AMS Rule 20%b).

The Hearing in this Matter was held on March 6, 2018, in New York, NY, at the JAMS
Resolution Center. The Hearing was transcribed. The srbitrator heard live testimony from tke
following witnesses, ell of whom testified under oath: Megan Hensley; Kristi Bagnell; and Tamar
Fleischer.

On March 4, 2318, the Arbitrator issued a Post-Hearing Scheduling Order setting forth a
briefing schedule for post-Hearing bricfs. On April 9, 2918, the parties submitted a second
Stipulation (“Stipulation No. 2”). In Stipulation No. 2, the parties agreed {armong other things)
that: (1) Hensley would Se permitted to assert claims on behalf of her daughter,
(HERE »). = snivcor, against MCB, and the claims (which would be dcemed filed on the same

2
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 11 of 24
FT] y 1 10 Al INDEX NO. 651601/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

 

 

day as Hensley's direct claims) would be governed by Missouri law; (2) notwithstanding the
above, MCB contested the “legal basis and merits” of I claims; (3) the sight to a jury
trial on SD «leis is waived; (4) any claim that J may heve for punitive
damages or counsel fees is waived; (5) the dameges sought on I <!n'ms shall be
limited to medical costs set forth in Hensley’s Life Care Plan; (6) the maxiraum amount of all
damages recoverable on Hensley’s claims and claims, collectively, shall be eapned
et $3 million; (7) no award of counsel feels wauld be sought against MCB; (7) no additional claims
would he esserted by Hensley or on behalf of __t against MCB; and (8) the parties
continue to disngree on the substantive law goveming tensley’s claims. The parties also agreed
on an extersion of the briefing schedule.

On April 17, 2018, pursuant to Stipalstion No. 2, Hensley submitted a “preconception
negiigence” claim es Mext Friend of J. After the parties subrettted their post-Hearing
briefs, on July 4, 2018, the parties and the Arbitrator held oral arguments via telecenference. On
July 13, 2018, the parties made supplemental submissions at the request of the Arbitrator, On July
15, 2018 the Arbitrator closed the Hearing pursuant to (AMS Rule 22¢h).

For the reasons set forth below, the Arbitrator finds, after due consideration cf all the
arguments end evidence presented, at the Hearing and in the post-Hearing submissions, that (1)
GE :! sins ave “wcongful lite” claims that are barred under Missouri law; and (2)
Hensley’s claims ers “wrongful birth” cluims governed by New York law; and (3) uncer New
York law, Hensley is entitled to an award of $28,700 representing ihe extraordinary costs of care
associated with raising EE until the age of 21.

IV. Background

The following is a statement of those facts found by the Arbitrator to be true and necessary
to the Award. In finding the facts and reaching the conclusions sct forth below, the Arbitrator has
given full end careful consideration to all evidence af record and all arguments advenced by the
parties at the hearing and in their post-hearing submissions, To the extent that this recitation
differs ftom any party’s position, thut is the result of the Arbitrator’s determinations as to
credibility, relevance, burden of proof considerations, and the weighing of the evidence.

The facts at issue in this matter are straightforward and largely undisputed. Gn January !5,
2015, after reviewing various speim donor profiles on MCB’s website, Hensley and her partner,
Kendan lot, purchased sperm from Donor 134 from MCB. MCB shipped sperm from Donor
134 to « clinic chosen by Hensley in St. Louis, Missouri, where she resides, and Hensley was

3
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 12 of 24
D: ; INDEX NO. 651601/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

 

thersefter inseminated. Prior to purchasing the donor sperm and entering into the agreement with
MCB, MCB represented shat it performed extensive genetic screening cn its donors. On
Movember 27, 2015, Hensley gave birth to J. Shortly oer birth, «os
diagnosed with alpha thalassemia, a mre blood disorder. MCB had represented to Hensley that
Donor 184 wes not a carrier of the thelassemia trait. As a result, Hensley did not genetically test
for thelacsemia nrior to insemination. However, Hensley was in fact a carrier of the thalassemia
trait es well, end cof wes bom with alpha thalassemia. On May 27, 2016, Hensley sent
an email to MCB stating her desire to pursue arbitration under the Agreement.

As nated above, MCB has stinulsted liability on Hensley’s claims cf negligence and
malpractice. As such, the Arbitrator sees no renson to recount Herisicy's allegations concerning
MCB's allegedly deficient testing procedures, unquelified medical and scientific personnel,
improper laboratory practices, and negligent husiness practtces. It is sufficient for these purpeses
that MCB has admitted, at least insofar as Hensley’s c!aims are concemed, that it is liable for
failing to identify Donor 124 as a carrier of the thalssacmia trait.

Dr. Kristi Bagnell of Rehabilitation Pasfessional Consultants (“RPC”) prepared a Life Care
Plan and Cost Analysis for J on tchalf of Hensley. Dr. Bagnell teetified chat
a izherited only one nomial alyha atobin gene and thus has deletional Hemoglobin H disesse.
GD 2! pha thelsssemia results ina lack of oxygen in the bleod, which results in an
increased risk of a host of medical conditions, including anemia, bepatosplenomegaly (enlargement
of the liver), cholelithiasis, pregnancy complications, preeclampsia, congestive heart failure,
arowth delsys during childhood, iron toxicity, decreased bone density, nutritional deficiencies, and
pain syndrome. The tron overload or iron toxicity associsted with alpha thalzsscmia causes
damage to the heart, liver, and endocrine system and is the major cause of morhidity in patients
with the disease. The only treatment for iron overload is chelation therapy. Dr. Bagnell testified
that, iin veasonsble medical probability, I will require chetation therapy in ker 40s, continuing
for the rest of her life. Currently, a dmg known as Deferasirox is used for chelation therapy.

Although chelation therapy requires coordinated and manaped healthcare at a
thalassemia center, Dr. Baguell testified that, with proper care, ME is expected to live a
full life. Dr. Bsgell calculates that the reasoueble and necessary Future medical costs for
GB :o::cition over the course of her life will be $3,3¢7,519,28, with potential care needs of
$232,035.91. The vast majority of these medical costs (approximately $2,476,906) ave associated
with chelation therapy, which IG will not need, secording to Dr. Ragnell, until her 40s,

4
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 13 of 24
(FILED; NEW YORK COUNTY CLERK 03/19/2019 11:40 AM) DEES NO (RALCOLAZOLS

NYSCEF DOC, NO. 2 RECEIVED NYSCEF: 03/19/2019

 

Tamar Fleischer of SplaCare Salntions prepared a life care plan for J on behalf
af MCB. Fleischer estimates a total cost of medical care cf $3,223,600 for IY lifetime,
which is quite similar to the coats estimated by Dr. Beagnell. Fleischer also calculated the medical
rents for ii nntil the age af 21 and compared them with Dr. Beguell’s estimated costs for the
same period. While Dr, Bagnell calculates costs of $28,700 for that period, Fleischer estimates
those casts to he $41,000. Because fl is currently covered under her parent's health
inmarance nalicy, Fleischer also calculated the out-of-pocket costs for EY medical care
under the enrrent insurance policy, Fleischer estimates that the out-of-pocket costs until the age of
21 is $23,288. Using Dr, Asgnell's figure af $£8,700 cf medical costs until the age of 21,
Fleischer estimates the out-of-pocket medical costs under RPC’s analysis to he $46,666 for the
same period.

The Arbitrator also heard testimony from Mr, Psgnell about the pain and suffering
a is likely to experience becnuse of her condition, including mental anguish assacioted ~yith
physical pain, managing her condition, and concems over potential complications from pregnancy.
in addition, Hensley testified as to her own mental pain, suffering, and anguish stemming fom
giving birth to 2 child who will face a lifetime of hardship and challenges because of hor medical
cor.dition,

Hensley testified that, ifske had been informed hy MCB that Donor {34 was a carrier of
the thulassemia trait, she would not have selected Donor 184; would rot keve beon inseminated
with his sperm; and that thesefore EJ “would not have been bom.”

V. Anetysis and Cozchisions
A. EER EE Ciaims ve “Wrongful Life” Claims Barred by Missouri Law

As noted above, the parties have stipulated hat malpractice and negligence
claims ere geveraed by Missouri law. Critically, however, and wilike the stipulation conceding
linbility on Eicasicy's claims, MCB made clear in Stipulation Mo. 2 that it would contest the
validity and legal merits of any claim brought by Hensley on behalf of

MCB argues that tort claims in this matter are properly classified as
“wrongful life” claims that are squarely barred by Missoun law. Hensley, on behalf of lineal
a, conteads that claims are not “wrongful life’ claims, tut instead more properly
clessified cs “preconception torts,” which Missouri Jaw both recognizes and affords the full
panoply of traditional tort law remedies.

After considering ike arguments in the post-Hearing briefs, the oral argument, and the

0
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 14 of 24
TLE 5 i ; ) i INDEX NO. 651601/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2013

 

 

governing case law, the Arbitrator hereby finds and concludes that [I c!zims ore
“wrongful life” clrims that as unstainable as a matter of settled Missouri law. In Nilson v. Kuenzi,
751 5.W.2d 741, 743 (Mo. 1988), the Missouri Supreme Court held that, where the gravemen of
the plaintiffs claim is that, tut for the asserted negligence of the defendant, the plaintiff would not
have heen born, the claim is one for “wrongful life” that Missouri law does not recognize. fd.
(joining what it described as the “majority” of courts rejecting a wrongful life cause of action, and
pointing to the troubling practical and public policy implications of awarding damages on a legal
theary requiring a comparison of “impaired life” with “nonexistence”). Here, it is undisputed that,
Int for the negligence of MCB, Hensley would not hove purchased the sperm fram Donor 124
from MCB. As a necessary, bistogical consequence of that position, were it not for MCB's
edmitied negligence, EEE v-ould never have been conceived or bom? As such,
=F claims are “wrongful life” claims barred by Missouri law.

Hensley advances a nurnber of arguments 10 resist this conclusion, none cf which the
Arbitrator finds permuasive. First, Hensley argues that “wrangful life” claims must invelve
negligence that occurs post-conception. Because negligence and malpractice claims
invelve areconception acts and omissions by MCB, Hensley contends that the claims are not
pronerly characterized as “wrongful lite’ claims. See Hensley Post-Hearing Br. at 13 (“Critically,
bith wrongful death and wrongful Efe claims require that the tort be committed after
conception.”). Hensley’s attempt to avoid the “wrongful life” decirine on the basis of a purported
distinction between pre- and pest-conception negligence fails. I ilson involved a post-conception
tort, but its reasoning and central holding necessarily apply to preconception torts as well. Wilson,
751 5. W.2d at 743 (describing prohibited “wrongful life” cause cf action as one “brought solely by
or on behalf of the child who sues for damages stemming from ite fact of his birth on the theory
that were it not for the negligence of the dzfcndant heor she would rot have been barn."

(emphasis added). Nurnerous courts around the country have treated preconception torts as

 

* During cra) ergument, Tensicy's counsel resivied tiis conefusion on dhe yround that, had Hensley chosen a different
donor's spemn, ¢ child pamed — still would have been born. Of corse, that would be 4 different
biviegival chiid with the seme wane. Hensley edits (hat the one and only child known aa tise
offspring of Mensley snd Donor 144, would cot have bees conceived of born had MCB acted non-aegtigently.

> Hensley asserts that Witson descrived tie“ wrongful life” end “wrongful birth” causes of avtion as claiuns alleging

“that it was negligence of dit respondent duciur to Til to advise the appellant msolher of the availability of ihe

Huiioceniesis (asl, or to order such tes1, 2nd to counsel her ee 10 it regults of Mee test so that she could make an

informed decision es to whether or wot ro have an abortion.” Hereley Post Hearing Br. at 18 (quoting NT/sen, 751

S.W/.2d at 7:42}, Hensley oniiis yo mention that this gortion of If Vsen vas mently describing the particular clairns

brought by the plaintiff in that case. ‘The Court did act say, as Hsnelcy misleadingly impiies, that weongful life ciaivas
6
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 15 of 24
D: ; INDEX NO. 651601/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

 

“wrongful life” for “wrongful hirth”) claims where, as here, the claim depends upon the assertion
that, but for the alleged negligence, the child never would have been bom.* And Hensley frils to
cite 2 single cane recognizing such a distinction, let alone limiting the “wrangful lite” category to
claims involving post-conception negligence. Put simply, Hensley’s effort to aveid Missouri's
prohibition on “vrongful life” claims based on a distinction between pre- and nost-conception
negligence fs flatly inconcistent with central reasoning tchind that prohibition. Yee Zelt v, Xyrex
Corp., 2918 WL 1914627 (N.D. Ga. September 9, 2018) (expressly rejecting argument that
Geergia’s well-settled prohihition on “wrongful birth” claims did rot apply to regligence claim
against ¢ sperm hank Secause alleged usgligence accurred preconception; explaining that courts’
rejection of such claims does not depend on the “timing of the tort,” hut rather the underlying
theory of the claim, /.¢., that no child would have been born but for the negligence).

Pelatedly, Hensley argues that, because Missouri recognizes a legal duty owed to a plaiatiff
prior to canception, and thus allows “preconception” forts, see, 2¢., Lough v. Rola Women's
Clinic, 866 8.W 2d 851 (fo. 1993), it somehow follows that tort claims here may
proceed. The Arbitrator disagrees. That Loagh generally recognizes the validity of preconception
tert claims says nothing about whether Missouri recognizes the narrower category of preconception
tort claims premised on the theory that, but for the alleged negligence, the child rever wauld have
besn bom. Longh did nat address such a claim, and indeed the Court in Lough expressly rejected
the defendant’s cctlance on Hilson because the claim at issue there did not involve an asserted
“right to have never besn born.” fd. at 855. Wilson, however, addresses that question, and
squarely holds that, where a tort claim is premised on the assertion that, but for the negligence, the
child never would have been born, there is no cause of action.

Hensley also argues that assisted repraduction technology (“ART”) claims asserted against
esperm bank ike MCB should be treated differently from more traditional negligence or

 

reqjuize that the negligence oceur post-concepiion, or that the parent must have declined to pursue an abortion yased on
pest-cunception neyligence, “So the caatrary, and 2s quoted ahove, the Court in Widvon focused on tise underlying
theory of the claim —namely that, but zor che asgligonce, the cllid would act have geen born. Because that is precisely
the theary underlying iort claims, thoce claitas are plainly “wreagful life” clairas under Widsen, Firally,
Denstey's argument that claims are not “wrongful life” clairas because they do net invelve abortion, and
thus ave not barred by Mo, Kev. Saat, $128.40, is unisplaced since ison held that “arengful life” and “wrongful

birth” claims were barred by stissouri conunon law, end did vet Hit its halding to clainis invelving aburtion.

4 Su, eg, BF, v. Repeed, Med, Assoc, of Naw York, CLP, 136 AD.Id 73, 75, 22 ¥S.3d 190, 191 GY. App. Div,
2915), afd, 30 N.Y 3d 603, 92 N.£.3d 766 (2017); Doseven », Maat Laborataries, 625 F.Supp 254, 271 ED. Pa,
2009), oof d sub noi. D.D. v. kfant Lobovctories, 374 Fed. Appx. 319 (4 Cir, 2010); Tavpin v. Sortini, 31 Cal. 3d 220,
24, AAD, GAT L.2d 954, 955, O86 (ERI): Fanrasley v. Wierda, 450 P_2d 228, 299 (Wyo. 1922).

7
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 16 of 24
FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 Am) TRDBR, WY; SSESUT 2019

NYSCEF DOC. NO. 2 RECBIVED NYSCEF: 03/19/2019

 

malpractice claims asserted against doctors and other medical rractitioners for failing to diagnose
or identify health issses. The Arbitrator rejects this argument too. In the first place, numerous
courts around the country have cleszified tort claims ageinst sperm banks as “wrongful life” (or
“wrongful birth”) claims where, as here, the claim is premised on the assertion that the child never
world heve heen conceived absent the deferdant’s negligence. See supra n4. Although ART
technology is relatively new, and the case low is relatively limited, courts confronting such claims
have treated them just like mere traditional tort claims premised on a “v:rangful life” theory,
Indeed, Hensley has failed to cite 4 single decision from any court holding fhat such a claim is not
nroperly classified es a “wrongful life” clan In the final analysis, Hensley’s argument that ART
claims should be treated differently is nothing but a variation on the theme — which the Arbitrator
has already rejected — that preconception tort claims are somehow exerepted fram the “wrangful
life” dostrine.°

Finally, Hensley argues that it would bs unjust to amply the “vrangful life” doctrine to

deprive ET of any remedy for an admitted, egregious wrong. To the extent Hensley is

 

> Inher Post-Bearing Sur-Reply Oref, Hensley cites to unpublished orders (Rezo v. fdaat Labs, Dic. (1D. NL) ard
Arvichmar v. Now Engtaad Cryogenic Center (Diatict Court of Oktahoma County, Ok) aboma) irom other
juzissictions in which couds bays pannitied similar claims to procesd in the face of 2 motion t digwiss, But neither
decision applies Missouri law, and nefiher one expiains the basis for tue halding, nor altemets lo reconcile the decision
with the jurludiction’s wronpcul life or wrongful bith case inw, Fer ikece reasons, the Arbitrator carmot view these
cevisions as persuasive sulhority, Hensley also cites end quates from cases applying ties law of jurisdictions that,
valike Missouri, partit “vor. gful life’ or ‘wrongful birth” claims. See, 2.37, Doe Lv. Xyiex Corp. 2617 WL
134.2986, ef “1 GUD. Cal, Mar, 24, 2017) feiting cad anplying Turpin y. Sartini, 643 P.2d 984, 564 (1982), vehich
recognizes ornongful life claims under California (aw). Such cases obviously do net help Hencloy’s argurnent under
Missouri low, wisich bars such claims. Moreover, cases like Doe Iv. Mex underscore the point that cowts uniformly
{real sueb Claims ec “weoeful life” or wrongful birth” claivas oven in the ART comieat. To the extent courts mach
Cifferont results, it is because OF the varving s@bstantive rules soverning ouch clairas. Wt is acl becavse courts classify
the claims ce something otter sian “wrongful birth” or “yrongfal life” claims, as Hensley urges.

© Inher Sast-Hearing Sur-Reply Bricf, Heneley argues that in ART tort cages, the defendant’s neytigence is nore
“active” because i! is the direct cause of the child's injury or camdition, whereas in the more typical “wreag ful lie”
cass te Cofendant’s negligence tends to Ue miece gassive In nature (2.2., failing to diagasse a comiition that already
siMts). There is something to Us distinction, dut net nearly cneugh. As an initial mater, itis aot clear to tie
sbvitraior that ¢ medical doctur who fails ro identify < serious birth defect post-concepiion is any less “actively”
usgfigent than one who fas to properly test e spern sample precunception. Neither decior has literally “caused” ihe
disease, which is ultimately < product of biology aad geretics. But in beth instances, (he challonged next gence
ultimately [cads to the birth of cauabentthy child who would not offer wise have b2en comeived gr bom. Even
ssorming an uctor like MCS might be seen as tore directly or actively invelved in “creating” ite ebild’s condition (es
vpsposed to falling tu diagnose an cxistag coreition prior ~ dirth), this sagument is simply a statement of the
propesition, witich the Arbitrator has elready reiected, chit 2 preconcegtion “wrougful life” vtaim suraehow stands on
lirmer ground than 2 pust-conception “wrongful life” claim. Both iypes of claias witimetely depend on the theory that,
but for the esssrled negligence, the child wuuld wot have geen Yorn. And Hencley has failed to cite amy cuss law, in the
ART or any other context, holding chat such a ctaiin should be ireaied as something other than a wrongful life (or
wienptul birth) claim.

a
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 17 of 24
D: W R CLER INDEX NO. 651601/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

 

advancing a criticism of the “wrongful life” doctrine, the Arbitrator is sympathetic to the argument.
itis not clear to the Arbitrator, for example, that the dameges and causetion complexities
implicated by 2 “wrongful hie” claim necessarily requires, or even supports, a mle of lew under
which no remedy is available. But Missouri hes concluded otherwise, and it is not for the
Ashitrator to second-guess that determination, Missouri bas plainly determined that, where a
negligence claim is premised on the assertion that, but for the negligence, the child never would
have been horn, there is no couse of action, and thus no legal remedy available ta the child to
compensate Sor that wrong. That is undoubtedly a harsh result. But it is equally harsh in every
case implicating the wrongful life doctrine — many of which invelve claims ef egregious
wrongdoing resniting in sericus birth defects. Receuse Missouri law provides no remedy in these
circumstances, the Arbitrator h2s no choice but to deny and dismiss the negligence and malpractice
claims bronight on bshalf of

S, Hensley is Entitted to Recever for Her Malpractice and Nagtigence Claims

As noted above, MCB hes conseiled liahility with rezpect to Hensley’s negligence and
renipractice claims agzinst MCB, The tvo questions remaining for the Arbitrator to decide are: (1)
which Inw governs Hensisy's claims, and (2) what damages Hensley may recover under that
governing law.

1. Heusley’s “Wrougful Birth” Cigims Are Governed by New York Law

Hensley argues that her tort claims are govemed by Missouri law Seceuse she is a resident
of Missouri; wes in Missouri when she selected Donor | 84s snerm and signed the agreement with
MCB; and sas inseminated with Donor 134’s specm in Missouri. MCB, on ihe other hand, argues
that New York low should apply because New York, the state where MC operates its business,
and which segulates MCB's business practices, hus a greater interest in the dispute.’

Under both New York and Missouri law, Hensley’s tort claims are regarded as “‘vrongful
birth” claims —< claim that is similar in structure to a ciaim for “wrongful life” (Le., but for the
negligence, the child never would have been born), but which is asserted hy the parents in their
own right, rather than on behalf of ihe child. Sze Wilson, 751 5.W.2d at 743; BF. Reproductive
Medicine Assoc. of N_Y., 136 A.D.3d 73 (1* Dep’t 2015). Hensley resists the characterization of

 

* MCB initintly wok wie position that New York law apptigs because the Arbitrefion Agreement provides for lie
epplication of Mew York law. However, MCB appenis to nave abandoned that argurnent aker Hensley rightly argued
that the clause is narrewly draRad, and thus dees not extend to cart chains. See, 2.2, 2.4.9. Avg. Corp, v. Stardisky,
745 VLY.S.2d 634, 633 (NOY, Sup. Ch. 2003), afd, 739 MY.S.2d 521 (14 Dep't 2602). Lhe Arbitrator therefore dues
not rely on the contractual choice of law provision in reaching ie conclusion that New Yack law appties.

9
Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 18 of 24
r E y ; EB 1] INDEX NO. 651601/2019
NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

 

 

her claims es “wrongful virth” claims for all the same reasons she resists characterization of
GE <!sims as “wrongful hile” claims. And for all the same reasans discussed above, the
Arbitrator rejects these arguments and finds and conctudes that Hensley’s claims are properly
treated as “wrongful birth” ciaiins.* Indeed, under New York law, the courts have made expressly
clear that the “wrongful birth” construct arpties to a claim, like Hensley’s, involving preconception
negligence. See, e.g, BF. 126 A.D.3d at 77?

There is a clear canflict between New York and Missouri low on the viability and/or scape
of Hensley’s “wrongful oirth” claims. Althcugh New York lew bars all recovery for “wrongful
life” claims, it psrmits “wrongful birth” claims. Recovery on auch a claim, however, is limited to
the extraordinary costs of czre until the child reaches the age of matority. Mo dameges are
available ‘or the costs of care after the child resches the age of majority, nor fs any recovery
evnileble for the parents’ emotional distress. 3.7. Reproductive Medicine Assac. of N Y., 136
A.B.3d 73 C1" Dep't 2015); Becker v. Schwarte, 46 NY 2d 401 (1978); 2ari-Lsrali v, Lerman, &9
M.Y 2d 807, 868 (1987). Under Missoun law, however, Hensley's “wrangful birth” claims are,
just ike) “wrongful iife” claims, squarely prohibited by iiéson.!°

 

'Mensley advances the acd'tional argument chat ‘resting her claims as “yroi.gful orth” elaims would bx incoucistent
with MICR’s stimulation edmirting lichility on these claims, Dut MCB's argument is consistent with (hut stipuletion
insofay as New York law appliss to the claim, cince Now York Jaw recognizes o “wrong ful birth” cause of action but
limés the available recovery. MCB would be devisting fraim tne cifpulmion if, fer example, it were to argue that
fiensisy's clan is governed by Missouri law, cid therefore Darved cltogether. Dut ao doubt bocmise of tke stipulation,
KICB is vot taking that position. lis Hensley wivo insists thal Missouri law applies — notwithstanding that Missoun
law arguably bars ler claim es < matter of iaw, wharees New York provides a cause of action and a remedy (albsit a
limited cue).

¥ Despite [lensisy’s cMortto cast BF. os s decision dat applies only in circumstances involving a lest appartunity to
(crimingie a prtguancy, See Hensley Poct-Hearng Reply 2t 5, the very larguege from 3.F. that Heneley quotes makes
exoressly clezr that the wivpztul birth constvact equally copties to = claim, 23 here, that the “child would not have teen
concefved but for the defendant's negligence.” /2. Ccmphasis added), Hensley also aryvues thst her claims may
properly be classified es “weungful conception” claims, like the claims at ‘asus In Girdley v, Crxats, 325 3..W.2d 295
Qo, 1992). But es ICS persuasively argues, “veongful conception" is avery different type of claim brought by the
parcats of & healthy child born as ¢ result of 2 veyligent sterituadtion procedure. Such clairns inpisate entirely
different cuncerns from claims, like Hersley's, that depend on the theory that, but for tise defendant's negligence, a
child with birth Cefects or similar heutth conditions wou-d wot otherwise have been beosn,

10 In Shetion v, St. Aniho-wy’s Med. Ctr., 731 S.W.2d 48 (Mo. 1939), tie Missouri Supreme Court appeared to create an
excuptiun from ison's broad rejection of “weangful birth" claims — at least where the pacent articulstes a disticct
daha ef emotional distess. Shelton, hovever, simply denied = motion io dismiss. The Court did net expiain what
ceumslaaces would pemait s recovery of smvotiunal disizess damages, or lie nature ur quantum of proof neseeenry for
iweuvery. However, the Arbitrator need rot resolve these cucaplenities given that, as explained bslow, New York itas a
far grester intesest in Unis coninsversy. It is worth nating, however, tat ev2a if Missoun bw governed ner c!nims,
Wonsley would not be gerniited co recover ony of the $3,397,519.28 in damages that she se2ks lo recover for tise cust
ef medical cars Curing the course = lifetime, 2s lie recovery of such nical costs ae squarnly barred
hy Wilson,

19
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 19 of 24
(FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 Aw) See eS sere eer ees

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

 

The Arbitrator concludes that under Mew York's governing conflict of law principles, Mew
Yerk law shauld apply to Hensley’s claims. It is true, as Hensley urges, that the claims at issue
here are “conduct regulating” torts, which makes the place of injury highly relevant to the analysis.
See Schultz v, Ray Scouts af Am, 65 N.Y .2d 189, 201 (1985); GlobaiNet financial.Com Inc, v,
Frank Crustal & Co, 449 F.3d 377, 385 (2d Cir. 2996). But Hensley ts simply mistaken tn
contending that New Yerk conflict of laws jurisprsdence rigidly requires application of the lew of
the place of injury. To the contrary, New York’s conflict of laws analysis is a “iieaible” one,
Cooney x, Osgaod Mach., Inc., 81 N.Y 2d 519, 521 (1994), and the overriding goal is identifying
which state has the greatest interest in the dispute. Sze MasterCard International Inc. v, Nike, Inc.,
144 F. Supp. 3d 592, 665-06 (S.D.NLY. 2016) (noting general presumption that sitis of the tort
governs where negligent act occurs in one jurisdiction and plaiatiff's injuries are suffered in
another, hut that such presumption vitimately gives way to the low cf state with the greatest
interest in the controversy).

Here, Missouri's interest in this dispute is certainly implicated bocause Hensley is a
Missouri resident, end ske wes in Missouri when she was inseminated with the sperm from Donor
134 that hICB cold to her. Moreover, Hensley is correct that MCB's review of the genetic testing
et issue here did not oven sake place in New York - it was performed by MCB’s medical director
in California. At the same time, while the sperm test results were reviewed in Califomia, the
sperm was actually tested in New York, and wtimately shipped from MCB to Missouri. Mere
importently, Hlensley’s tort claims are not limited to the medical director's review in Califomia.
To the contrary, Hensiey’s negligence and malpractice claims broadly attack MCB’s policies and
procedures, including testing protocols, training of personnel, laboratory practices, and business
practices— ell of which implicate the operstion and manegernent of a New York sperm baak
regutated by New York law.

As between Missouri, whose interests in the controversy are implicated because Hensley
resides and wes inseminated there, and New York, which kas a direct and concrete interest in
reailating the coriduct of sperm banks like {CB when they advertise, genetically test, and sell
sperm nationwide, the Arbitrator concludes that New York has the gresier interest in Lhe matter,
and that New York law therefore should soply. ‘ce, 2.g., Holborn Corp. v. Sawgrass Mfut. fns.
Co., 304 F. Supp. 34 292, 399-402 (S.D.N_Y. 2518) (applying New Yurk law to claims that
insurance broker negligently provided advice when making saies to Florida residents, where
insurance broker was licensed in New York, New York was the principal place of business, and

il
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 20 of 24
(FILED: NEW YORK COUNTY CLERK 03/19/2019 11:40 aM} DAIEE NO. SRLS POLY

NYSCEF DOC. NO, 2 RECEIVED NYSCEF: 03/19/2019

 

“center” of elleged negligent acts and omissions was New York, notwithstanding fact that alleged
injury ocourred in Florida where plaintiff was domiciled and purchased insurance).

a

2. Under New York law, Hensley is Entitled to an Award of the Extraordinary
Costs af Care — Age of Majority

Under New Yerk law, Hensley’s claims are “wrongful birth” claims. 3.F., 126 A 1D.3d 73.
As explained, New York taw permits a cause of action for wrongful birth but limits the recovery to
the extraordinary costs of medical care until the age of majority. Jd. The Arbitrator finds credible
end psrsuasive the conclusion of Hensley’s expert, Dr. Beonell, that these costs ammount to T8£,700.
Mor has MCS mede a persuasive showing as to why Fleischer’s somewhat lower caleulation of
$41,000 is more appropriate. However, as explained above, the additional darmages that Hensley
seeks to collect — most notably, medical care and expenses that will incur post-
majority, as well es Heasley’s emotional distress — are not recoverable under a “wrongful purth”
claim governed hy New York iaw.!!

The Arbitrator rejects MCB’s argument that these figures should be further reduced to
eccount for heulth insurance coverage that would pay for all costs aside from “out of pocket”
expenses. MCB argues that, under New York law, evidence of health insurance coverage ts
athnissible to offset tort damages notwithstanding the “ccl!zteral source” mile. N.Y. CPLR. §
4545."7 But MCS has the burden of demonstrating with “reasonable certainty” that Hensley is
“legally entitled to the continued receipt of such collateral source, pursuant to a contract or
otherwise enforceable agreement, subject only to the continued pzyment of a premium and such
other Snancial obligations as may bs required hy such agreement.” /d; sce also Xihl v, Pfeffer, 47
AD.3d 154, 163 (2d Dep’t 2007) (4545 must bs strictly construed), The testimony advanced at
the Hearing mukes clear that Hensisy’s sight to receive heelth insurance for is far from
reasonably certain, and dspends on a hest of factors including, as for many Americans, obtaining

employment that provides for insurance (vhich Hensley currently does not have) or having such

 

' Pandey does not dispute (his fimilstion on dameges for “wreagful birth” clunns under New York law, Inacad,

Hensley ergues that MCB cannot hope to lisnit dawieges io that ynedest recovery becuse 9 sopandte
¢laiin under Missouri law, See Sensley Post-Heesing Br. 2: 31-22. But as discusend above, separivie

claim is bared under WGssouri law, snd chus no additional recovery is therefore pevassidle.

* The pastics turiher dispute which jurisdiction's coliateral source dovirine applies hace. Because lie Arbitrator
concludes that New York has the greatest interest in this cantreversy and that New York law poverns liz cleim, it
follows that Mew York's substantive camages miles, including its colisicral source rules, also sheald apply. Sez
Ronley v, Betram- Trojan, Jnc.,568 7. Supp, 541, 544 0.1 (SONY. 1994), However, lie Acbitrator would reach the
sung conclusion under MGssouni law, which oars consideretion ofcoliaieral source poyiments. Mo. Aun. Stat. §
490.735

j2
 

 

Case 1:19-cv-03370-PGG Document1-1 Filed 04/16/19 Page 21 of 24

Nish INDEX NO. 651601/2019

 

NYSCEF DOC. NO. 2 RECEIVED NYSCEF: 03/19/2019

coverage available through existing insurance marketplaces created by the Affordable Core Act
(whose future in the current political climate is also far from reasonably certain). The Arbitrator
hereby finds end concludes that MCB has failed to make the showing required hy $4545 and that
Hensley’s recovery of $28,700 should not be reduced to account for existing (hut ultimately
uncertain) henlth insurance coverage o medical condition.

* i ew
All other arriments or claims by the parties have been conaidered and rejected by the
Arbitrator.
RELIEF AWARDED
I, THE UNDERSIGNED ARBITRATOR, having boon duly sworn, having heard the preof,
and haying given full and fair consideration to the evidence submitted and all factual and legal
arguments presented, do hereby order the following relief:
1. Hensley is entitled to »n arvard of $88,700 on hor negligence and melprastice claims
against MCB;
GE 32:28 g0nce and malpractice claims against MCB are barred by Missouri

law and therefore donied and dismissed;

N

1.2

Each party chall bear its own costs and attomeys” fees;
4. Each party chall nay its share of the Arbitrator’s fees and administrative costs of JAMS

incurred in connection with this metter;

a

This Final Award resolves, and is in full settlement of, all claims submitted to this

Arbitration,

“Yer. elias August 8, 2018

 

MARC 8, ISSERLES Date
Avbitrator

13
 

Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 22 of 24
rT TORE 73 5 5 11:40 AM TNDEX NO. 651601/2019
NYSCEF DOC, NO. 2 RECEIVED NYSCEF; 03/19/2019

 

OOF OF SERVICE BY EMAIL & U.S. MAIL

   

Re: Manhattan CryoBank, Inc. vs. Hensley, Megan
Reference No. 1425021494

I, Annie Goodwin, not 4 party to the within action, hereby declare that on August 8, 2018, I served
the sttached Final Award on the parties in the within action by Email and by depositing true copies thereof
enclosed in sealed envelcpes with postege thereon fully prepaid, in the Lintted States Mail, at New York, NuW

YORK, addressed as follows:

Jeeeph Tripodi Esq. Dean Gresham ?.C.
Kranjac Tripodi & Partners LLP Stuart L. Cochran Esq.
30 Wall Street Steckler Gresham Cochran PLLC
Mew York, WY 30005 12720 Hillcrest Rd.
Phone: 646-215-2400 Suite 1045
jttipod?@ktpllp.com Dallas, TX 75230
Parties Represented: Phone: 972-387-4040
Manhattan CryoBank, Inc. dean@steckicrlaw.com
stuart@stecklerlaw.com
Parties Represented:
Megan Hensley

Timothy C. Sansone 2sq.
Sandberg Phoenix & von Gontard FC
600 Washington Ave.
15th Floor
Saint Louis, MO 63101
Phone: 860-228-5529
tsansone@sandbergphoenix.com
Parties Represented:
Manhattan CnvoRank, Inc,

I dectare under penalty of perjury the foregoing to be true and cormect. Executed at New York, NEW

YORK on Angust &, 2078,

Amme Goodwin
agoodwin@jamsadr.com
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 23 of 24
FILED: NEW YORK COUNTY CLERK : INDEX NO. 651601/2019

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 03/19/2019

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
Xx

 

Index No.
MANHATTAN CRYOBANK, INC.,

Petitioner,
NOTICE OF PETITION
For an Order Pursuant to Article 75 of
CPLR Confirming Arbitration Award

-against-

MEGAN HENSLEY, individually and as next of

—

Respondent.

 

act Nie x

PLEASE TAKE NOTICE, that upon the annexed Verified Petition to Confirm
Arbitration Award, dated and sworn on March 18, 2019, Petitioner Manhattan CryoBank, Inc.,
will move this Court, in the Courthouse located at 60 Centre Street at the Clerk’s Motion
Calendar Call, Room 130, New York, New York 10007 on April 26, 2019, at 9:30 a.m., or as
soon thereafter as counsel can be heard, for an Order pursuant to CPLR §§ 7510 and 7514,
confirming and entering judgment on the Final Award entered in the arbitration captioned
Manhattan Cryobank, Inc, v, Megan Hensley, individually and as a next friend of (7.

JAMS Reference No. 1425021494.

1 of 2
Case 1:19-cv-03370-PGG Document 1-1 Filed 04/16/19 Page 24 of 24

(FILED: NEW YORK COUNTY CLERK 03715972019 i1:40 Am INDEX NO. 651601/2019

NYSCEF DOC. NO. 3 RECEIVED NYSCEF: 03/19/2019

 

PLEASE TAKE FURTHER NOTICE that pursuant to CPLR § 403(b), an answer
and supporting affidavits, if any, shall be served at least seven days before the return date of
this petition.

Dated: New York, New York
March 19, 2019 Joreple Tripodv

 

JOSEPH TRIPODI

Kranjac Tripodi & Partners LLP
30 Wall Street, 12" floor

New York, New York 10005
(e) jtripodi@ktpllp.com

(t) (646) 216-2400

(f) (646) 216-2373

Attorneys for Petitioner
Manhattan CryoBank, Inc.

To: Megan Hensley
2644 Arsenal Street
St, Louis, MO 63118
